                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

ANTHONY FOWLKES,                                                             PLAINTIFF

V.                         CASE NO. 4:17-CV-563-JLH-BD

TIM RYALS, et al.                                                        DEFENDANTS

                                        ORDER

       The Court has received and reviewed the Partial Recommended Disposition

(“Recommendation”) filed by Magistrate Judge Beth Deere. No objections have been

filed. After careful review of the Recommendation, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings

in all respects.

       Defendants’ Motion for Partial Summary Judgment (document #57) is

GRANTED. Plaintiff’s medical indifference claims are DISMISSED, as are his

excessive force claims against Defendant Durwin Lasker. Defendants Durwin Lasker

and Garry Stewart are DISMISSED. Plaintiff’s official capacity claims are DISMISSD.

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

taken from this order would be considered frivolous and not in good faith.

       DATED this 9th day of September, 2019.


                                              ___________________________________
                                                UNITED STATES DISTRICT JUDGE
